Argued October 9, 1925.
This is an appeal by Margaret O. Hickey and Charles S. Onderdonk, Jr., from the adjudication of the Orphans' Court distributing a portion of the estate of John P. Onderdonk under the third codicil of the will of the said decedent. The appellants are children of Charles S. Onderdonk who under the provisions of the original will became entitled to one-fifth of the testator's estate. By the codicil referred to the estate devised and bequeathed to Charles S. Onderdonk in the will was cancelled, and in lieu thereof the testator devised and bequeathed to the said Charles S. Onderdonk the same share of the testator's estate to be held in trust for the benefit of said Charles S. Onderdonk under and subject to all the terms and conditions set forth in the trust contained in the will relative to the testator's sisters and his brother, George V. Onderdonk; payment to be made of the income of such share to the said Charles S. Onderdonk during the term of his natural life, and immediately after the death of said Charles S. Onderdonk, the executor and trustee were directed to hold in said trust the sum of $5,000, the income of which was to be paid to Charles S. Onderdonk, Jr., a son of Charles S. Onderdonk, during his natural life and at the death of said Charles S. Onderdonk, Jr., to pay the said $5,000 equally among any children that he might leave surviving, and in default of surviving children, the said $5,000 were to be *Page 531 
paid to the testator's residuary estate. A similar legacy was provided for in behalf of Margaret Onderdonk Smith, a daughter of Charles S. Onderdonk. The present appeal raises the question who is entitled to the balance of the Charles S. Onderdonk legacy after the subtraction of $5,000 to each of the children of the said Charles S. Onderdonk as above recited? The appellants claim participation in said fund under the general provisions of the original will. The appellees contend that the bequests to the children of Charles S. Onderdonk are a substitute for their shares under the gift to the father, and that they are thereby excluded from any participation in the balance of their father's share. A consideration of the codicil in question in connection with the will shows that by appropriate language the testator set apart out of the estate bequeathed and devised to his brother, Charles S. Onderdonk, $5,000 to each of the children, the latter gifts to take effect on the death of their father; the balance of the Charles S. Onderdonk share to be placed in the residuary estate of the testator. There was here a clear gift for life to Charles S. Onderdonk, and a provision that on his death $5,000 should go to each of his children, a nephew and niece of the testator. As there was a direct appropriation of the remainder to the testator's residuary estate, an implication seems to arise that the testator intended the nephew and niece to be benefitted only to the extent of the legacies above referred to. They are specifically named as legatees to the extent stated in the codicil and none of the provisions of that instrument expresses a purpose that they shall participate in any other part of the testator's estate. The provision as to these two legatees is so unlike that made in the will for the children of the testator's brothers and sisters, that it may be well held their interest is limited to the specific sums mentioned. The learned counsel for the appellants has presented a forceful argument in support of the contention that *Page 532 
under the general provisions of the will these appellants are entitled to participate in the balance of the Charles S. Onderdonk estate, but we are not convinced that the construction contended for is supported by the will and the codicils. The opinion of Judge GEST in the Orphans' Court contains a clear and comprehensive discussion of the whole subject, and it is unnecessary to give extended consideration to the details of the will on which the case must rest.
The decree is affirmed and the appeals dismissed at the cost of the appellants.